DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-7, 11 and 14-17 are pending in the instant application. Claims 1-7, 11 and 14-17 are allowed. 
Information Disclosure Statement
	The information disclosure statement filed on May 6, 2020 has been considered and a signed copy of form 1449 is enclosed herewith. 
EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims have been amended as follows: in claim 5, a period is added at the end of the claim. 
REASONS FOR ALLOWANCE
The compounds of formula (I), pharmaceutical compositions thereof and methods of treating a subject suffering from or susceptible to an RSV infection and producing a pharmaceutically acceptable salt of the instant claims are novel and non-obvious over the prior art because of the structural limitations of the compounds (e.g. R1 is –(CH2)m-R4 or 
    PNG
    media_image1.png
    49
    77
    media_image1.png
    Greyscale
). The closest prior art is WO 2016/055780 A1 which discloses compounds of Formula (I) (see abstract) and these compounds do not fit 1 is not as defined in the instant claims nor are they obvious variants thereof). Therefore, the compounds of the prior art have different properties than those of the instant claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232.  The examiner can normally be reached on Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626